UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 16-6160


KENDRICK D. HAWKINS,

                 Plaintiff - Appellant,

          v.

NATHAN MCMILLAN; C/O J. HERNDON; SERGEANT B. CORRELL,

                 Defendants - Appellees,

          and

JOSHUA HOLMES,

                 Defendant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:13-ct-03025-FL)


Submitted:   October 27, 2016               Decided:   November 9, 2016


Before KING, KEENAN, and THACKER, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Kendrick D. Hawkins, Appellant Pro Se. Kimberly D. Grande, Kari
Russwurm Johnson, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Kendrick       D.    Hawkins       appeals      the     district          court’s       order

granting     Defendants’          summary          judgment      motion         on      Hawkins’

excessive    force       claim,    brought         pursuant      to       42   U.S.C.        § 1983

(2012).     The district court determined that no genuine issues of

material fact existed as to whether Defendants were entitled to

qualified immunity when they used force on Hawkins.

     This    Court       reviews    a    district       court’s           grant    of    summary

judgment de novo, “viewing all facts and reasonable inferences

therefrom in the light most favorable to the nonmoving party.”

Smith v. Gilchrist, 749 F.3d 302, 307 (4th Cir. 2014) (internal

quotation    marks       omitted).        The       relevant         inquiry       on    summary

judgment     is     “whether       the     evidence          presents          a     sufficient

disagreement to require submission to a jury or whether it is so

one-sided    that    one    party       must       prevail      as    a    matter       of   law.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251-52 (1986).

Summary judgment is appropriate only when “the pleadings, the

discovery and disclosure materials on file, and any affidavits,

. . . construed in favor of the nonmoving party show that there

is no genuine issue of material fact and that the movant is

entitled to judgment as a matter of law.”                             Seremeth v. Bd. of

Cty. Comm’rs Frederick Cty., 673 F.3d 333, 336 (4th Cir. 2012).

In   determining         whether    an    officer          is    entitled          to    summary

judgment on the basis of qualified immunity, a district court is

                                               2
required to ask “whether the facts, viewed in the light most

favorable    to     the   plaintiff,       show    that   the    officer’s          conduct

violated a federal right.”             Smith v. Ray, 781 F.3d 95, 100 (4th

Cir. 2015).

       The parties offered different versions of the salient facts

surrounding       the     use-of-force       incident      alleged       in     Hawkins’

complaint.        We    have    reviewed     the    record,     including       Hawkins’

verified complaint and his sworn declaration, and conclude that

the district court failed to construe the facts in the light

most favorable to Hawkins.             Because there are genuine issues of

material fact in dispute, we vacate the district court’s order

and remand for further proceedings in the district court.                               We

deny   Hawkins’        motion    for   the       appointment    of   counsel.           We

dispense     with       oral    argument     because      the    facts        and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                               VACATED AND REMANDED




                                             3